Murray, C. J.,
delivered the opinion of the Court—Burnett, J., concurring.
This was an action of ejectment. On the trial, the plaintiff established title to the premises, by a conveyance from one Harrison to himself and Aristides Welch. As Welch, and Dewey, *348the present plaintiff, were joint-tenants, they should have joined in this action, and the failure to do so is fatal to a recovery.
It may be supposed that the first section of the act of 1855, passed April 27th, concerning conveyances, has destroyed the joint-tenancy that was created by deed. The statute was only intended to apply to future, and not to past conveyances. Indeed, the power of the Legislature to affect past contracts, and alter or destroy the nature or tenure of estates, could not be maintained. •
In the examination of this case, we have observed the same line of defence, substantially, that was made in the case of Co-has v. Raisin, 3 Cal. R., and lest it might be supposed that there is some disposition on the part of this Court to question that decision, we take this occasion to approbate the same, and to announce' our determination of adhering to it.
Judgment reversed, and cause remanded, with leave to plaintiff to amend.